Case 2:19-cv-11755-CCC-MF Document 109 Filed 01/02/20 Page 1 of 1 PageID: 2677


                                                                                          One RiverfrDnt Plaza
        WALSH                                                                             1037 Raymond Blvd. Suite 600
                                                                                          Newark, NJ 07102
                                                                                          T: 973.7571100
    O’REILLY                                                                              F. 973.757 1090
   FALANGA
                                                                                          WALSH. LAW


  Liza M. Walsh
  Direct Dial: (973) 757-1101
  Iwa lsh@ walsh. law


                                                                          December 30, 2019
  VIA ELECTRONIC FILING
  Honorable Mark Falk, U.S.M.J.
  U.S. District Court for the District of New Jersey
  Martin Luther King Jr. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

           RE:      Immunex Corporation, et al. v. Samsung Bloepis Co., Ltd.,
                    Civil Action No. 19-11755 (CCC/MF)

  Dear Judge Falk:

            This firm, together with Sidley Austin LLP, represents Plaintiffs lmmunex Corporation and Amgen
  Manufacturing, Limited (collectively, “Immunex”), in connection with the above-referenced matter. In
  accordance with Local Civil Rule 101.1(c)(5), Immunex respectfully requests that the Court grant the
  withdrawal of the pro hac vice admission on behalf of Immunex of David T. Pritikin of the law firm Sidley
  Austin LIP and remove him from electronic notifications in the above-referenced matter. Sadly, Mr.
  Pritikin is retiring. Immunex will continue to be represented by Walsh Pizzi O’Reilly Falanga LLP and Sidley
  Austin LIP and Liza M. Walsh is the lead attorney and has been duly and properly designated by the Court
  as an “attorney to be noticed” on behalf of Immunex for purposes of the Electronic Filing System.

          We thank the Court for its consideration of this matter. If this request is granted, Immunex
  respectfully requests that the Court “So Order” this letter below and forward the same to the Clerk for
  entry.

                                                                  Respectfully submitted,

                                                                  sI Liza M. Walsh

                                                                  Liza M. Walsh

  cc:       All Counsel of Record (via ECF and email)

  SO ORDERED this _,_day of                          20Z0




                           I 12th FLoor, East Tower I PhiLadelphia, PA 19102 I T: 21 5.246,3400 I F: 973.757.1090
          1500 Market Street
          1745 Broadway I 17th Floor I NewYork, NY 10019 I T: 212,380.1043 I F: 973.757.1090
